ORDER
PER CURIAM.
Brenda Lindsey (hereinafter, “Wife”) appeals from the trial court’s judgment failing to find Richard Lindsey (hereinafter, “Husband”) in contempt for failing to *537deliver personal property to her following their dissolution. Wife claims the trial court erred in not entering an order of contempt against Husband in that the trial court found Husband’s acts and omissions were willful and deliberate. Husband claims the trial court did not err because there was no finding Husband had been ordered to perform a specific act by the trial court and that he refused to do so.
We have reviewed the briefs of the parties and the legal file, and we find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).